Citation Nr: 0628829	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-17 610A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded to the RO for additional 
development in December 2003 and February 2006.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability due 
to disease or injury in service.  

2.  The veteran does not have any currently shown left 
shoulder disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1978 to June 
1995.  The veteran's service medical records reveal that the 
veteran was struck in the head by a 2 x 4 piece of wood in 
April 1979, resulting in a concussion.  In October 1980 the 
veteran was noted to have myositis of the muscles of the back 
of the neck and paraspinals.  X-rays of the cervical spine 
obtained in October 1980 revealed no evidence of fracture, 
dislocation, arthritis, or neoplastic change.  The x-rays 
were noted to be normal with probable muscle spasm.  The 
veteran reported a sore neck in July 1981.  X-rays of the 
cervical spine were obtained again in June 1982 and revealed 
no significant abnormalities.  The veteran's November 1994 
separation examination referenced recurrent back pain of the 
upper quadrant of the neck and shoulders.

Associated with the claims file are VA outpatient treatment 
reports dated in December 2001.  The veteran reported neck 
pain for one month that radiated into his arm.  X-rays 
revealed degenerative joint disease of the cervical spine.

Associated with the claims file is a neurological 
consultation from The Spine Center dated in January 2002.  
The veteran reported that he had neck pain for a few years 
and after a fall in November 2001 he began having left 
shoulder and arm pain.  A magnetic resonance imaging (MRI) of 
the veteran's cervical spine revealed mild degenerative 
changes at multiple disc levels.  The veteran was diagnosed 
with cervical radiculopathy and left arm pain and weakness.  

The veteran was afforded a VA examination in May 2002.  He 
reported neck pain that radiated to his left shoulder.  
Physical examination of the neck revealed some tenderness and 
soreness.  He had pain and stiffness with motion.  There was 
also some tenderness going to the knee, arm, and hand.  The 
examiner noted some decreased grip and grasp in the veteran's 
left hand when compared to the right hand.  The veteran was 
diagnosed with degenerative disk disease of the cervical 
spine.  

Also associated with the claims file is an examination from 
Northeast Orthopedics, dated in November 2003.  The veteran 
reported chronic neck pain for many years that was worse in 
damp weather.  He said that he hurt equally on both sides 
with radiating pain to the occiput and occasional frontal 
headaches.  He reported rare pain to the interscapular area 
but none to the shoulders or upper extremities.  No 
neurological symptoms were reported.  Physical examination of 
the cervical spine revealed limited motion with turn and tilt 
to the right and on neck extension.  Foraminal compression 
was negative.  No spasm or thoracic spine tenderness was 
noted.  Both shoulders showed full motion with pain.  Upper 
extremity strength and reflexes were normal.  X-rays of the 
cervical spine revealed cervical spondylosis at C4-5, 5-6, 
and 6-7.  The examiner's final diagnosis was moderately 
extensive cervical spondylosis.  

The veteran was afforded a VA examination in September 2004.  
The veteran reported constant pain in his neck which radiates 
down into his left shoulder and arm, causing numbness and 
decreased grip strength in his left arm.  Physical 
examination of the neck revealed no redness, swelling, or 
tenderness.  The veteran was able to flex his chin but he was 
unable to touch his neck to his chest.  Examination of the 
veteran's shoulder was noted to be normal.  The examiner 
noted very slight decreased strength in the left arm at the 
shoulder and elbow.  The grip strength in both hands was 
noted to be normal.  The examiner diagnosed the veteran with 
degenerative disk disease/degenerative joint disease of the 
cervical spine with radicular symptoms.  

The veteran was afforded another VA examination in July 2005.  
Examination of the neck revealed no redness or swelling.  The 
veteran complained of pain when flexing his chin.  He 
reported crepitus and discomfort on rotation.  He also 
reported discomfort on bending his neck.  Examination of the 
shoulder revealed very slightly decreased strength in the 
left arm at the shoulder and elbow.  Grip strength was noted 
to be normal.  The reduction in strength at the shoulder and 
biceps and arm muscles was noted to be less than 10 percent.  
The examiner diagnosed the veteran with degenerative disk 
disease/degenerative joint disease of the cervical spine with 
residuals.  The examiner noted that the veteran was struck in 
the head in the late 1970s/early 1980s and there was minimal 
documentation of pain in the veteran's neck when he was 
released from service.  The examiner noted that the first 
documentation of cervical spine disease was made in 2000 when 
x-rays were taken.  The examiner stated that given the 
interval between the original injury in the 1980s and the 
documentation of arthritis in 2000, while it is possible that 
the present condition is related to the incident while on 
active duty, it is not possible to say so unequivocally 
without resort to unfounded speculation.

Another opinion was requested from the examiner who performed 
the veteran's VA examinations in September 2004 and July 
2005.  The examiner stated that the veteran had degenerative 
disk disease/degenerative joint disease of the cervical spine 
with residuals.  He said that, as noted previously, he could 
not give medical probabilities that the veteran's cervical 
spine disability was related to the veteran's military 
service injury without resorting to unfounded speculation.  
He also reported that he did not think that the veteran had 
any left shoulder disability.  He noted that the veteran's 
symptomatology in the left shoulder was a result of the 
problems with the cervical spine and did not equate to a 
separate left shoulder disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record reveals that the veteran suffered a 
concussion in service in April 1979 after being struck on the 
head with a 2 x 4.  X-rays of the cervical spine obtained in 
October 1980 and June 1982 revealed no significant 
abnormalities.  The veteran reported neck and shoulder pain 
at the time of his separation examination in November 1994 
but no diagnoses were entered at that time.  The first 
evidence of a cervical spine disability was in December 2001, 
more than 4 years after military service and many years after 
the 1979 injury.  The veteran reported having had neck pain 
for just one month.  X-rays revealed degenerative joint 
disease of the cervical spine.  The veteran's cervical spine 
disability has been diagnosed variously as cervical 
spondylosis and degenerative disk disease/degenerative joint 
disease of the cervical spine with radicular symptoms.  The 
veteran's medical records do not include a diagnosis of a 
left shoulder disability.  In fact, the VA examiner opined in 
March 2006 that the veteran does not have a left shoulder 
disability.  He felt that the veteran's symptomatology in his 
left shoulder was the result of his cervical spine 
disability.  The examiner also reported that he was unable to 
give medical probabilities that the veteran's cervical spine 
disability was related to the veteran's military service 
injury without resorting to unfounded speculation.  None of 
the veteran's private medical records indicated that the 
veteran's cervical spine disability was related to the 
veteran's period of service, nor do they indicate that the 
veteran was diagnosed with any left shoulder disability.  

The evidence of record, taken as a whole, does not reflect 
that the veteran's current cervical spine disability is 
related to service.  The problems with the veteran's left 
shoulder were noted to be part of the cervical spine 
disability.  The only opinion of record indicates that given 
the interval between the original injury in service and the 
documentation of arthritis, while it is possible that the 
veteran's cervical spine disability is related to the 
incident incurred while on active duty, it is not possible to 
say so unequivocally without resort to unfounded speculation.  

The absence of any problem requiring medical treatment when 
the veteran separated from service or for several years 
thereafter, coupled with the VA examiner's opinions, strongly 
suggests that the veteran's cervical spine disability is not 
related to military service, including the 1979 injury.  The 
lack of continuity of symptoms from the time the veteran 
separated from service until he was examined in 2001 and 
diagnosed with degenerative joint disease of the cervical 
spine is likewise significant.  Consequently, the Board finds 
that the greater weight of the evidence is against the claim 
that current neck disability or left shoulder disability is 
traceable to military service.  The preponderance of the 
evidence is against the veteran's claims for service 
connection.  

The Board notes that the veteran has alleged that he has a 
cervical spine disability and left shoulder disability that 
are related to his military service.  While the veteran is 
capable of providing information regarding the current 
symptoms related to his cervical spine and left shoulder, as 
a layperson, he is not qualified to offer opinions on 
diagnosis or medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cervical spine disability or a left 
shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in January 2002.  The RO 
wrote to the veteran in February 2002 and informed him of the 
evidence he needed to substantiate his claims for service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO also 
wrote to the veteran in April 2004 and again informed him of 
the of the evidence he needed to substantiate his claims of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  In a March 2006 letter the RO informed the veteran 
of the status of his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in a May 2006 
supplemental statement of the case.  No such issue is now 
before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection for a cervical 
spine disability or a left shoulder disability should be 
granted.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


